DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 14-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hendrix et al. (2019/0052119).  Regarding independent claims 1 and 14, Hendrix teaches an electrical transfer device (Fig. 4) comprising: a plurality of switches (234s, 406s); a plurality of interfaces (between 120s and switches) removably couplable with a corresponding battery (120A, 120B) of a vehicle (vehicle batteries can be removed/replaced), wherein each switch of the plurality of switches is connected to an interface of the plurality of interfaces and another switch of the plurality of switches (via line 404); a controller (126) programmed to transition at least a first switch (406B) of the plurality of switches from an open state to a closed state based on a charge state of a first battery (120B) and a comparison, wherein the first switch electrically connects the first battery to a second battery (120A) of the vehicle in the closed state; wherein the controller is further programmed to determine that a power-distribution board (122) connected to the first battery is at least one of uploading data or downloading data (i.e. operating and thus creating a load demand) to/from a location 
Regarding claims 2 and 15, Hendrix teaches the controller is further programmed to transition at least a second switch (234A) of the plurality of switches to a closed state based on the charge state of the first battery, wherein the second switch is disposed between the first switch and the second battery. ([0069]; Fig. 4)
Regarding claims 3 and 16, Hendrix teaches the first battery and the second battery comprising low-voltage batteries. ([0062])
Regarding claims 4 and 17, Hendrix teaches the first battery and the second battery providing power to corresponding first and second power-distribution boards (various boards in 122) within the vehicle. (Fig. 2)
Regarding claims 6, 14, 19, and 20, Hendrix teaches charge sensing circuitry disposed between at least one interface of the plurality of interfaces and the controller, wherein the charge sensing circuitry measures the charge state of the first battery and provides a signal indicative of the charge state to the controller. ([0061])
Regarding claims 21 and 22, Hendrix teaches the controller determining that the power distribution board has completed uploading or downloading data (i.e. when 122 is turned off and there is no power demand), and upon determining that the power-distribution board has completed uploading or downloading data, transitioning the plurality of switches to the open state. ([0072]; the switches are controlled to supply power to the load, based on the load 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Namuduri et al. (2015/0258946).  Hendrix teaches the electrical transfer device as described above.  Hendrix fails to explicitly teach the sensing circuitry comprising an amplifier.  Namuduri teaches a similar sensing circuitry to that of Namuduri, which comprises an amplifier ([0035]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Namuduri’s sensing circuitry into Hendrix’s invention, since it involves a mere simple substitution of one sensing circuitry for another to perform the same function of sensing power signals in a vehicle.
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Kesselgruber et al. (7,487,973).  Hendrix teaches the electrical transfer device as described above.  Regarding independent claim 8, Hendrix fails to explicitly teach a removable housing that partially encloses the switches, interfaces, and controller.  Kesselgruber teaches a similar device (Figs. 3 and 4) in a vehicle.  Kesselgruber teaches a housing (84), removable from the vehicle, that partially encloses a controller, interfaces, and .
Regarding claim 9, Hendrix teaches the controller is further programmed to transition at least a second switch (234A) of the plurality of switches to a closed state based on the charge state of the first battery, wherein the second switch is disposed between the first switch and the second battery. ([0069]; Fig. 4)
Regarding claim 10, Hendrix teaches the first battery and the second battery comprising low-voltage batteries. ([0062])
Regarding claim 11, Hendrix teaches the first battery and the second battery providing power to both the power-distribution board and a second power-distribution board (two boards in 122) within the vehicle. (Fig. 2)
Regarding claim 13, Hendrix teaches charge sensing circuitry disposed between at least one interface of the plurality of interfaces and the controller, wherein the charge sensing circuitry measures the charge state of the first battery and provides a signal indicative of the charge state to the controller. ([0061])
6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Irons et al. (5,999,876).  Hendrix teaches the electrical transfer device as described above.  Hendrix also teaches the controller programmed to determine a power-distribution board (i.e. a load, 122) is uploading/downloading data (i.e. having a load demand), and upon determining that to compare the charge state of the first battery to a predetermined .
Response to Arguments
7.	Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.  Regarding independent claims 1, 8, and 14, to reject the claims the Examiner is using a Hendrix embodiment having only two power distribution boards, each having only one load (one 122).  Hendrix teaches (at [0041]) the loads (the two 122’s) being location systems configured to receive location information from “external sources” like “global satellites…and/or a wireless network”.  Therefore, in this Hendrix embodiment, when determining the power demand of the electric load (i.e. when a load is operating) it is from at least one of uploading or downloading data to/from a location remote from the vehicle, since that is what all of the (two) loads/power distribution boards in this embodiment of Hendrix do when they are operating. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-18-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836